DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
	 
Claims 1-20 are unchanged; therefore, claims 1-20 remain presently pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/10/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “access a dataset that includes a first field, a second field, and a third field; combine the first field with the second field to generate a fourth field; generate a set of compound keys that is outside the fourth field and that includes two or more compound keys each comprised of a different combination of one of at least two identifiers for the first field and the second field with one of at least two values for the third field; assign a corresponding compound key of the set of compound keys to each value of the fourth field; and determine a total number of unique values of the fourth field for each value in the third field across a plurality of distributed servers of the system that respectively process dataset partitions comprising the dataset, each value in the third field being included in a single one of the dataset partitions, based at least in part on the set of compound keys, as the multiple distinct counts.” (in combination with the other limitations of the independent claims). 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165